IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark C. Rokita Jr., and all Others          :
Similarly Situated,                         :
                          Petitioner        :
                                            :
                 v.                         :      No. 307 M.D. 2019
                                            :      Submitted: October 2, 2020
Pennsylvania Department of Corrections,     :
                       Respondent           :




BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                           FILED: January 21, 2021

               Mark C. Rokita, Jr. (Rokita), pro se, files a Petition for Review
(Petition) with this Court alleging that the Department of Corrections (DOC)
violated his Fourteenth Amendment1 rights as well as those of other inmates




      1
          U.S. Const. amend. XIV.
similarly situated.2,3 Rokita, an inmate at the State Correctional Institution at
Houtzdale (SCI-Houtzdale), alleges that while the DOC grievance policy, DC-ADM
804, would satisfy one’s right to due process, the policy’s procedures are
circumvented and ignored, thereby violating inmates’ rights under the Fourteenth
Amendment. In response, the DOC filed Preliminary Objections, asserting that this
Court lacks jurisdiction to engage in appellate review of the grievances at issue and
that the institution grievance system provides a sufficient post-deprivation remedy
that satisfies the due process clause. The DOC also demurs based on the legal
insufficiency of Rokita’s pleading. Upon consideration,4 we dismiss the Petition for
lack of jurisdiction.

        2
          Throughout his Petition, Rokita styles his argument as a class action suit, utilizing the
phrase “and all others similarly situated” in both the caption and within the text. This Court has
previously held that a prisoner proceeding pro se, such as Rokita, may not commence a class action
lawsuit, as a pro se litigant lacks the formal training in the law to adequately represent the interests
of his fellow inmates in a class action. Mobley v. Coleman, 65 A.3d 1048, 1051 n.1 (Pa. Cmwlth.
2013) (citations omitted). Therefore, we consider Rokita’s Petition exclusively through the lens
of his own constitutional rights, not as rights of a similarly situated class.

        3
        On August 6, 2019, Douglas Campbell, also an inmate at the State Correctional Institution
at Houtzdale (SCI-Houtzdale), submitted an Application for Relief with this Court in the form of
a Motion to Participate by Amicus Curiae. Mr. Campbell alleged that he possessed “supporting
evidence and an opinion relevant to this case.” Application for Relief at 1. In an order dated
August 13, 2019, this Court denied Mr. Campbell’s Application for Relief. Order Denying
Application for Relief, 08/14/2019.

        4
         In ruling on preliminary objections, we accept as true all well-pleaded material allegations
in the petition for review and any reasonable inferences that we may draw from the averments.
Meier v. Maleski, 648 A.2d 595, 600 (Pa. Cmwlth. 1994). However, the Court is not bound by
legal conclusions, unwarranted inferences from facts, argumentative allegations, or expressions of
opinion encompassed in the petition for review. Id. We may sustain preliminary objections only
when the law makes clear that the petitioner cannot succeed on his claim, and we must resolve any
doubt in favor of the petitioner. Id. When considering preliminary objections in the nature of a
demurrer, we may sustain a demurrer only when a petitioner has failed to state a claim for which
relief may be granted. Clark v. Beard, 918 A.2d 155, 158 n.4 (Pa. Cmwlth. 2007). Moreover, we
(Footnote continued on next page…)

                                                   2
                                           I.    Background
               Rokita alleges that on or around March 26, 2019, “he was denied
adequate due process when an officer at SCI[-]Houtzdale went into his cell while
no-one [sic] was there and took his prayer rug,[5] several blankets, [and] sheets, and
caused miniscule damage to his television in the process.” Petition at Statement of
Evidence No. 1. Rokita opines that he “attempted to resolve the issue by requesting
for [sic] the rug back and offered a receipt for the rug to the unit manager, Mr. Vogt.”
Id. According to Rokita, Mr. Vogt “explained that his officer could take anything
he wanted as long as he feels its [sic] controband, [sic] and refused to believe that
his officer caused any damage. . . .” Id.
               On April 25, 2019, Rokita filed an Official Inmate Grievance pursuant
to DC-ADM 804.6           Petition at Attachment A-1.            Within the Official Inmate

have held that “a demurrer cannot aver the existence of facts not apparent from the face of the
challenged pleading.” Martin v. Dep’t of Transp., 556 A.2d 969, 971 (Pa. Cmwlth. 1989).

       5
         While Rokita refers to the rug in question as a “prayer rug” throughout his filings with
this Court, DOC documentation reflects that Rokita “designated [him]self as Christian-Protestant,
not Muslim or a practitioner of the Islamic faith and [is] not authorized to possess this religious
item per DC-ADM 819 Section 1.A.9.” Petition at Attachment B-2.

       DC-ADM 819 1.A.9 reads, in relevant part:

       While the [DOC] does not ordinarily require an inmate to profess a religious belief,
       when the nature of the religious activity or practice . . . pertains specifically to a
       particular belief, only those inmates who have designated their religious
       preferences and who are recommended for participation in said religious activity
       by the faith group leader will be included.

DC-ADM 819 1.A.9.

       6
         We take judicial notice of the Inmate Grievance Policy, which appears on the DOC’s
official                                      website                                    at:
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/804%20Inmate%20Grievan
(Footnote continued on next page…)

                                                 3
Grievance dated April 25, 2019 (No. 799118), Rokita asserted that he previously
filed an Official Inmate Grievance on March 26, 2019 (No. 792762),7 concerning
the aforementioned incident involving his rug. Rokita argues that upon filing his
March 26, 2019 grievance, it was given to Mr. Vogt, the unit manager allegedly
involved in the rug incident, in violation of DC-ADM 804 Section 1.C.3.8
                The DOC denied the April 25, 2019 grievance (No. 799118) on April
29, 2019, as “[t]he grievance was not submitted within [15] working days after the
events upon which claims are based.” Petition at Attachment A-2. On April 30,
2019, Rokita appealed this decision, and the DOC affirmed the decision on May 2,
2019. Id. at Attachments A-3, A-4. On May 5, 2019, Rokita submitted a final appeal
to the DOC. Id. at Attachment A-5. The Chief Grievance Officer dismissed Rokita’s

ces.pdf (last visited Jan. 20, 2021). See Figueroa v. Pa. Bd. of Prob. & Parole, 900 A.2d 949, 950
n.1 (Pa. Cmwlth. 2006) (taking judicial notice of information found on DOC website).

       7
         Rokita previously filed an appeal of a grievance denial with this Court regarding his
March 26, 2019 Official Inmate Grievance. See Rokita v. Pa. Dep’t of Corr. (Pa. Cmwlth., No.
182 M.D. 2020, filed Nov. 20, 2020), 2020 Unpub. LEXIS 558. In the previous case, Rokita
challenged two DOC policies, DC-ADM 801 HOU 2 and DC-ADM 804, on the basis that the
DOC violated his rights under the First, Eighth, and Fourteenth Amendments of the United States
Constitution. See U.S. Const. amends. I, VIII, & XIV. This Court determined that “all of Rokita’s
claims [were] without legal merit,” granting the DOC’s Preliminary Objections and dismissing
Rokita’s Petition for Review with prejudice. Slip op. at 15, 2020 Unpub. LEXIS 558, at 18*.

       8
           DC-ADM 804 Section 1.C.3 reads:

       If the Facility Grievance Coordinator/designee determines that the grievance is
       properly submitted according to this procedures manual, the Facility Grievance
       Coordinator/designee will designate a staff member to serve as the Grievance
       Officer for that grievance. The staff member who serves as the Grievance Officer
       shall not be directly involved in or named as the subject of the grievance in Section
       A and/or B of the DC-804, Part 1. NOTE: The PINK copy of the DC-804, Part 1
       form will be returned to the inmate acknowledging acceptance of the grievance.

DC-ADM 804 Section 1.C.3.



                                                4
final appeal on May 21, 2019, because the grievance was “untimely” and “[an
inmate] cannot file a grievance about another grievance.” Id. at Attachment A-6.
Rokita now challenges his grievance denial in this Court’s original jurisdiction.9
                                             II.       Discussion
               The DOC asserts that this Court should sustain its Preliminary
Objections and dismiss Rokita’s Petition because this Court lacks jurisdiction to
engage in appellate review of the grievance at issue. Further, the DOC argues that
its grievance system exists as a sufficient post-deprivation remedy that satisfies the
Due Process Clause of the Fourteenth Amendment.                        Rokita contends that, as
implemented, the DOC grievance system violated his constitutional rights under the
Fourteenth Amendment. Rokita requests injunctive and mandamus relief in the form
of a judicial review of the DOC’s grievance system and the replacement of that
system with a process similar to that used by the New York Department of
Corrections. Petition at Request for Injunctive Relief, ¶1.
                                      A. Grievance Jurisdiction
               Our Supreme Court previously held in Bronson v. Central Office
Review Committee, 721 A.2d 357, 358 (Pa. 1998) (Bronson I), that the resolution of
inmate grievances is “purely internal to the [DOC] . . . and does not function on the
level of a government agency” such that appellate review in the courts would be


       9
          In his Petition, Rokita also references an additional Official Inmate Grievance (No.
806996) that he filed on June 14, 2019. Rokita alleges that on June 6, 2019, “two security officers
entered his cell to conduct an ‘investigative search.’” Petition at Supplementary Evidence No. 1.
During this search, Rokita alleges that the officers “took all his electronics, i.e., a television,
keyboard, and a desk lamp, valued at approx[imately] $500 to be ‘scanned.’” Id. Rokita was
informed eight days later that “his electronics will be getting destroyed because all of it was
altered.” Id. As this incident is not the subject of the April 25, 2019 grievance at issue in this case
or of the relevant, underlying March 26, 2019 grievance for the rug incident, we will not consider
this subsequent grievance in our discussion.


                                                   5
appropriate.     This Court has also previously “recognize[d] that DOC’s grievance
process is constitutionally adequate.” Brown v. Wetzel (Pa. Cmwlth., No. 318 M.D.
2015, filed Sept. 9, 2016), slip op. at 8, 2016 Unpub. LEXIS 640.10
               As noted at Attachment A-6 of Rokita’s Petition, at issue in this case is
“a grievance about another grievance.” Therefore, at its core, Rokita’s Petition
challenges the existence of the DOC’s grievance system itself. In requesting relief,
Rokita goes beyond a mere challenge, requesting mandamus11 relief in the form of
this Court overhauling the DOC’s grievance system in its entirety and replacing it
with a new system, preferably that of the New York Department of Corrections.
               This Court has previously determined “that internal prison operations
are more properly left to the legislative and executive branches, and that prison
officials must be allowed to exercise their judgment in the execution of policies
necessary to preserve order and maintain security free from judicial interference.”
Bronson I, 721 A.2d at 358 (citing Robson v. Biester, 420 A.2d 9 (Pa. Cmwlth.
1980)). The present case is no different. In the guise of seeking mandamus relief,
Rokita attempts to appeal to this Court for both the purposes of reviewing the results
of his administrative remedies within the DOC grievance system and to reimagine

       10
          This case is cited for its persuasive value in accordance with Section 414(a) of this
Court’s Internal Operating Procedures, 210 Pa. Code §69.414(a).

       11
          Mandamus is an extraordinary writ which is not to be granted in doubtful cases. Bronson
v. Bd. of Prob. & Parole, 421 A.2d 1021, 1023 (Pa. 1980). Mandamus only lies where “(1) the
petitioner has a clear legal right to enforce the performance of the act, (2) the defendant has a
corresponding duty to perform the act and (3) the petitioner has no other adequate or appropriate
remedy.” Saunders v. Dep’t of Corr., 749 A.2d 553, 556 (Pa. Cmwlth. 2000). “Mandamus is
based upon a duty by an agency to follow a law and is available only when, under a correct
interpretation of that law, the agency has an absolute ministerial duty - no choice - to act in a
certain way.” Weaver v. Pa. Bd. of Prob. & Parole, 688 A.2d 766, 777 (Pa. Cmwlth. 1997). As
Rokita requests relief in the form of mandamus, we incorporate the standards for granting
mandamus relief within our analysis of the present case.


                                               6
the structure of the DOC grievance system.                    However, Rokita avers that he
thoroughly exhausted his administrative remedies through the DOC grievance
system, and he was not denied the ability to seek these remedies. This Court and
our Supreme Court have long acknowledged that this Courts lacks the jurisdiction
to review inmate grievances. Additionally, it is not the role of this Court to create
DOC policy. While we determine that this Court lacks jurisdiction to resolve
internal inmate grievances, we will briefly address Rokita’s due process claims.
                                     B. Due Process Jurisdiction
                Our Supreme Court has previously dismissed an inmate’s ability to
invoke this Court’s original jurisdiction for an alleged violation of protected
constitutional rights where an inmate cannot identify a personal or property interest.
Bronson I, 721 A.2d at 359-60. “Prison inmates do not enjoy the same level of
constitutional protections afforded to non-incarcerated citizens.”12 Id. at 359.
                Rokita specifically alleges that his constitutional rights under the
Fourteenth Amendment were violated when Mr. Vogt authored the response to his
March 26, 2019 grievance (No. 792762). Citing DC-ADM 804 Section 1.C.3,
Rokita asserts that because “the staff member who serves as the Grievance Officer
shall not be directly involved in or named as the subject of the grievance in Section
A and/or B of the DC-[ADM ]804, Part 1,” Mr. Vogt inappropriately responded to

        12
          In Sandin v. Conner, 515 U.S. 472 (1995), the United States Supreme Court addressed
the issue of an inmate’s liberty interests, holding that inmates retain

        liberty interests which are protected by the Due Process Clause. . . . But these
        interests will be generally limited to freedom from restraint which, while not
        exceeding the sentence in such an unexpected manner as to give rise to protection
        by the Due Process Clause of its own force, . . . nonetheless imposes atypical and
        significant hardship on the inmate in relation to the ordinary incidents of prison life.

Id. at 484 (internal citations omitted).


                                                   7
his grievance as his name was listed within. However, DOC responded, explaining
that it was appropriate for Mr. Vogt to author the initial review response because
while his name appeared in the grievance, he was not the subject of the act that gave
rise to the grievance. See Petition at Attachment B.
             Allegations that the DOC failed to follow its regulations or internal
policies cannot support a claim based upon a vested right or duty because these
administrative rules and regulations, unlike statutory provisions, generally do not
create rights in prison inmates. Tindell v. Dep’t of Corr., 87 A.3d 1029, 1035 (Pa.
Cmwlth. 2014); Bullock v. Horn, 720 A.2d 1079, 1082 n.6 (Pa. Cmwlth. 1998).
While Rokita asserts that his due process rights were violated when the DOC
allegedly failed to follow DC-ADM 804 Section 1.C.3, this regulation does not
create a right based upon a personal or property interest. See Bronson I, 721 A.2d
at 359-60. Therefore, as Rokita cannot establish a personal or property interest, this
Court lacks jurisdiction over Rokita’s due process claim.
             Rokita utilized a constitutionally sufficient post-deprivation remedy
through the DOC grievance policy. However, Rokita’s dissatisfaction with the
process and the outcome does not rise to the level of a denial of due process such
that is within this Court’s jurisdiction. Accordingly, this Court lacks jurisdiction to
review the Petition.
                                     III.   Conclusion
             Because this Court lacks jurisdiction to review the resolution of internal
inmate grievances, and Rokita cannot establish a personal or property interest arising
from DOC policy, we sustain the DOC’s Preliminary Objection and dismiss the
Petition for lack of jurisdiction.

                                                ______________________________
                                                J. ANDREW CROMPTON, Judge

                                            8
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mark C. Rokita Jr., and all Others             :
Similarly Situated,                            :
                          Petitioner           :
                                               :
               v.                              :       No. 307 M.D. 2019
                                               :
Pennsylvania Department of Corrections,        :
                       Respondent              :




                                       ORDER

             AND NOW, this 21st day of January 2021, we SUSTAIN the
Preliminary Objection of the Department of Corrections and DISMISS Mark C.
Rokita, Jr.’s Petition for Review for lack of jurisdiction.




                                               ______________________________
                                               J. ANDREW CROMPTON, Judge